Exhibit 99.1 Thomson Reuters Reports Third-Quarter 2011 Results · Revenues grew 5% before currency · Underlying operating profit up 12% · Underlying operating profit margin was 22.0%, up 80 basis points · Adjusted earnings per share were $0.56 vs. $0.45 in third quarter 2010 · 2011 Outlook affirmed NEW YORK, November 1, 2011– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the third quarter ended September 30, 2011. The company reported ongoing revenues of $3.3 billion, a 5% increase before currency (8% including currency), and underlying operating profit of $717 million, up 12%. Adjusted earnings per share (EPS) were $0.56 compared to $0.45 in the prior-year period. “I am pleased with the performance of our business in the third quarter, a period during which we continued to grow revenues and expand margins,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “In the quarter we also initiated a set of strategic, product and organizational changes to address those parts of our current Markets division that are not performing up to our expectations. We expect the benefit of these changes will improve sales performance in 2012 and benefit 2013 revenue growth.” Consolidated Financial Highlights Three Months Ended September 30, (Millions of U.S. dollars, except EPS and margins) IFRS Financial Measures Change Revenues $ $ 6 % Operating profit $ $ 85 % Diluted earnings per share (EPS) $ $ 38 % Cash flow from operations $ $ 21 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ 8
